DETAILED ACTION
1.	Claims 2-21 are currently pending. The effective filing date of the present application is 10/31/2017. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 2-11 are directed toward a process (method). Claims 12-17 are directed to a system (machine). Claims 18-21 are directed toward a non-transitory computer readable media (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 2-21 are directed toward the judicial exception of an abstract idea. Independent claims 12 and 18 recites essentially the same abstract features as claim 2, thus are abstract for the same reasons as claim 2.
Regarding independent claim 2, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 2. A method implemented at least in part by one or more computing devices of a payment processing service, comprising:
receiving transaction data associated with one or more transactions processed by the payment processing service on behalf of one or more merchants;
determining, based at least in part on stored transaction data associated with the one or more transactions, service information associated with one or more services performed by the one or more merchants;
determining, based at least in part on the stored transaction data, duration information associated with the one or more services performed by the one or more merchants; and
generating, based at least in part on the service information and the duration information, and without input from a user, user interface components corresponding to the one or more services and one or more periods of time for performing the one or more services.
The Applicant's Specification titled "User interface component generation using service and/or duration information" emphasizes the business need for data analysis, "The techniques described herein enable computing devices to perform operations previously not performable by computing devices using a specific set of rules. For instance, computing devices were previously unable to intelligently differentiate between services and goods, and were further unable to determine periods of time to perform services. Thus, integration between various services provided by a service providers was unavailable with the use of computing devices. Further, the techniques described herein improve upon previous techniques, such as manually inputting information, by reducing errors, improving accuracy through intelligent identification and auto-populating of service information on a consumer- facing interface, and further by harnessing data previously unavailable in prior art techniques to merchants." (Spec. [0028])1 and further emphasize the business problem for "As noted above, the service provider collects a variety of data for merchants located in geographically disparate locations across cities, states, or countries. The unique placement of the service provider, and the unique services provided the service provider, may result in the service provider having access to large amounts of information and knowledge that individual merchants are unable to obtain or harness on their own. In this way, unique insights and analytics may be obtained by the service provider to provide merchants with intelligent services and recommendations." (Spec. [0029]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 2, 12, and 18 are directed to the abstract idea of processing transaction data to present services and one or more periods of time for performing the one or more services, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interaction; and/or (ii) managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of scheduling appointments using transaction data. Applicant's claimed invention pertains to commercial/legal interactions because the limitations receiving and making determinations based on transaction data, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards managing personal behavior or relationships or interactions between people because the limitations recite scheduling appointments using transaction data and generating components corresponding to services and one or more periods of time for performing the one or more services, which is " social activities, teaching, and following rules or instructions," expressly categorized under Managing Personal Behavior or Relationships or Interactions Between People.    See MPEP §2106.04(a)(2)(II).
Dependent claims 3-11, 13-17, and 19-21 further reiterate the same abstract ideas with further embellishments, such as claim 3 (similarly claim 13) wherein the service information is determined based at least in part on a service-identification model; claim 4 wherein the service information comprises one or more names of the one or more services, and wherein the user interface components further comprise the one or more names; claim 5 wherein the service information comprises one or more descriptions of the one or more services, and wherein the user interface components further comprise the one or more descriptions; claim 6 wherein the service information comprises one or more prices of the one or more services, and wherein the user interface components further comprise the one or more prices; claim 7 (similarly claim 15) wherein the duration information is determined based at least in part on a duration-identification model; claim 8 (similarly claims 16 and 21) wherein the duration information is further determined based at least in part on at least one of employee-management data, appointment data, or catalog data; claim 9 determining whether the one or more services are bookable services based at least in part on the transaction data, wherein the user interface components further comprise one or more indications of whether the one or more services are bookable services; claim 10 (similarly claim 17) wherein the user interface components are associated with a user interface that is presented via at least one of a website of the user or a point- of-sale application of the user; claim 11 wherein the user is not associated with the payment processing service; claim 14 (similarly claim 20) wherein the service information comprises at least one of: one or more names of the one or more services; one or more descriptions of the one or more services; or one or more prices of the one or more services; and claim 19 wherein the service information is determined based at least in part on a service-identification model, and wherein the duration information is determined based at least in part on a duration- identification model, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 2, 12, and 18.


Regarding Step 2A [prong 2]
Claims 2-21 fail to integrate the abstract idea into a practical application. Independent claim 2 (similarly claims 12 and 18) include the following additional elements which do not amount to a practical application:
Claim 2. A method implemented at least in part by one or more computing devices of a payment processing service, comprising:
receiving transaction data associated with one or more transactions processed by the payment processing service on behalf of one or more merchants;
determining, based at least in part on stored transaction data associated with the one or more transactions, service information associated with one or more services performed by the one or more merchants;
determining, based at least in part on the stored transaction data, duration information associated with the one or more services performed by the one or more merchants; and
generating, based at least in part on the service information and the duration information, and without input from a user, user interface components corresponding to the one or more services and one or more periods of time for performing the one or more services.
The bolded limitations recited above in independent claim 2 (Similarly claims 12 and 18 also including a processor and a non-transitory computer readable media.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an computing device, payment processing service, user interface components, processor, and non-transitory computer readable media, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "In the illustrated example, the merchant device 200 includes at least one processor 202, memory 204, a display 206, one or more input/output (I/O) components 208, one or more network interfaces 210, at least one card reader 212, at least one location component 214, and at least one power source 216. Each processor 202 may itself comprise one or more processors or processing cores. For example, the processor 202 can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. In some cases, the processor 202 may be one or more hardware processors and/or logic circuits of any suitable type specifically programmed or configured to execute the algorithms and processes described herein. Depending on the configuration of the merchant device 200, the memory 204 may be an example of tangible non-transitory computer storage media and may include volatile and nonvolatile memory and/or removable and non-removable media implemented in any type of technology for storage of information such as computer- readable processor-executable instructions, data structures, program modules or other data. The memory 204 may include, but is not limited to, RAM, ROM, EEPROM, flash memory, solid-state storage, magnetic disk storage, optical storage, and/or other computer-readable media technology. Further, in some cases, the merchant device 200 may access external storage, such as RAID storage systems, storage arrays, network attached storage, storage area networks, cloud storage, or any other medium that can be used to store information and that can be accessed by the processor 202 directly or through another computing device or network. Accordingly, the memory 204 may be computer storage media able to store instructions, modules or components that may be executed by the processor 202. Further, when mentioned, non-transitory computer-readable media exclude media such as energy, carrier signals, electromagnetic waves, and signals per se.." (Spec. [0071]-[0072]). Nothing in the Specification describes the specific operations recited in claim 2 (Similarly claims 12 and 18) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for processing transaction data to present services and one or more periods of time for performing the one or more services and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention transaction information for collection, analysis and display of services and one or more periods of time for performing the one or more services on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 3-11, 13-17, and 19-21 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 2, 12, and 18 respectively, for example, claim 3 (similarly claim 13) wherein the service information is determined based at least in part on a service-identification model; claim 4 wherein the service information comprises one or more names of the one or more services, and wherein the user interface components further comprise the one or more names; claim 5 wherein the service information comprises one or more descriptions of the one or more services, and wherein the user interface components further comprise the one or more descriptions; claim 6 wherein the service information comprises one or more prices of the one or more services, and wherein the user interface components further comprise the one or more prices; claim 7 (similarly claim 15) wherein the duration information is determined based at least in part on a duration-identification model; claim 8 (similarly claims 16 and 21) wherein the duration information is further determined based at least in part on at least one of employee-management data, appointment data, or catalog data; claim 9 determining whether the one or more services are bookable services based at least in part on the transaction data, wherein the user interface components further comprise one or more indications of whether the one or more services are bookable services; claim 10 (similarly claim 17) wherein the user interface components are associated with a user interface that is presented via at least one of a website of the user or a point- of-sale application of the user; claim 11 wherein the user is not associated with the payment processing service; claim 14 (similarly claim 20)  wherein the service information comprises at least one of: one or more names of the one or more services; one or more descriptions of the one or more services; or one or more prices of the one or more services; and claim 19 wherein the service information is determined based at least in part on a service-identification model, and wherein the duration information is determined based at least in part on a duration- identification model, but these features only serve to further limit the abstract idea of independent claims 2, 12, and 18, furthermore, merely using/applying a given computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 2-21 do not amount to significantly more than the abstract idea. Independent claim 2 (similarly claims 12 and 18) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 2. A method implemented at least in part by one or more computing devices of a payment processing service, comprising:
receiving transaction data associated with one or more transactions processed by the payment processing service on behalf of one or more merchants;
determining, based at least in part on stored transaction data associated with the one or more transactions, service information associated with one or more services performed by the one or more merchants;
determining, based at least in part on the stored transaction data, duration information associated with the one or more services performed by the one or more merchants; and
generating, based at least in part on the service information and the duration information, and without input from a user, user interface components corresponding to the one or more services and one or more periods of time for performing the one or more services.
The bolded limitations recited above in independent claim 2 (Similarly claims 12 and 18 also including processor and non-transitory computer readable media.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of computing device, payment processing service, user interface components, processor, and non-transitory computer readable media. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 2, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computing device, payment processing service, user interface components, processor, and non-transitory computer readable media are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, computing device and payment processing service see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network; for a computing device, payment processing service, and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for non-transitory computer-readable media see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for computing device, payment processing service, user interface components, processor, and non-transitory computer readable media, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 3-11, 13-17, and 19-21 merely recite further additional embellishments of the abstract idea of independent claims 2, 12, and 18  respectively, for example: claim 3 (similarly claim 13) wherein the service information is determined based at least in part on a service-identification model; claim 4 wherein the service information comprises one or more names of the one or more services, and wherein the user interface components further comprise the one or more names; claim 5 wherein the service information comprises one or more descriptions of the one or more services, and wherein the user interface components further comprise the one or more descriptions; claim 6 wherein the service information comprises one or more prices of the one or more services, and wherein the user interface components further comprise the one or more prices; claim 7 (similarly claim 15) wherein the duration information is determined based at least in part on a duration-identification model; claim 8 (similarly claims 16 and 21) wherein the duration information is further determined based at least in part on at least one of employee-management data, appointment data, or catalog data; claim 9 determining whether the one or more services are bookable services based at least in part on the transaction data, wherein the user interface components further comprise one or more indications of whether the one or more services are bookable services; claim 10 (similarly claim 17) wherein the user interface components are associated with a user interface that is presented via at least one of a website of the user or a point- of-sale application of the user; claim 11 wherein the user is not associated with the payment processing service; claim 14 (similarly claim 20)  wherein the service information comprises at least one of: one or more names of the one or more services; one or more descriptions of the one or more services; or one or more prices of the one or more services; and claim 19 wherein the service information is determined based at least in part on a service-identification model, and wherein the duration information is determined based at least in part on a duration- identification model. Specifically, see for user interface, point-of-sale- application, and website, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 2, 12, and 18 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 2-21 are directed to non-statutory subject matter under 35 U.S.C. § 101.

	
Allowable Subject Matter over the Prior Art
5.	The reason for allowable subject matter over the prior art of claims 2-21 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest art, Woon 2016/0260032, Glatt 2010/0205062, and Comerford 2016/0350721, does not teach the limitations, the examiner agrees. Neither Woon, Glatt, nor Comerford teach a method, system, or non-transitory computer-readable media that receives transaction data, determines service information based on the transactions data, determining duration information based on the service, and generating a user interface component representing a period of time to preform the service based on the duration information, service information and without input of the user. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes for 2A Prong 2 and 2B this is not an improvement to the computer technology itself but to the abstract idea because the improvement is in the data fields collected and communicated and not an improvement in the transmission itself.